BARHAM, J.,
is of opinion the writ should be granted. See Haynes v. United States, 390 U.S. 85, 88 S.Ct. 722, 19 L.Ed. 2d 923, and United States v. Freed, 401 U.S. 601, 91 S.Ct. 1112, 28 L.Ed.2d 356 for a clear U. S. Supreme Court adjudication of the precise issue contrary to the trial court.
DIXON, J., is of the opinion that the writ should be granted. We should not avoid consideration of the constitutionality of the statute under which defendant is charged. In the event of conviction, defendant has no right of appeal unless the sentence is long enough to give this court jurisdiction. There is no right of appeal in Louisiana unless the sentence exceeds minimums fixed in our Constitution.